NOTICE OF ALLOWANCE

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

2.	Claims 1-8 and 21-32 are presented for examination. Applicant filed terminal disclaimer (TD) and an after final amendment on 08/06/2021. In light of Applicant’s filing and Examiner’s Amendment below, Examiner withdraws all the previous rejections and finds claims 1-8 and 21-32 allowable. Therefore, claims 1-8 and 21-32 are ALLOWED. 

Examiner’s Amendment

3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR § 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in a telephone interview with Attorney Celeste Walker on 8/25/2021.


IN THE CLAIMS:

1.	(Previously Presented) A non-transitory computer-readable medium comprising instructions that, when executed by a recipient computing device, cause the recipient computing device to: 
receive a cash redemption request from a sender computing device, the cash redemption request comprising: 
an amount of cash being sent from a temporary financial account; 
a range of time in which the amount of cash may be withdrawn; 
an approved set of locations of one or more automated teller machines (ATMs) at which the amount of cash may be withdrawn; and 
an access code; 
generate, from data received from a global positioning system (GPS) receiver, location data for the recipient computing device; 
transmit the location data to a financial service provider terminal; 
receive, from the financial service provider terminal, a second set of locations of one or more ATMs corresponding to at least a portion of the approved set of locations, the second set of locations being within a predetermined distance from the recipient computing device; 
generate a representation of the access code; and 


2. 	(Original) The computer-readable medium of claim 1, wherein the access code is valid for a predetermined period of time.  

3. 	(Previously Presented) The computer-readable medium of claim 2, wherein the instructions, when executed by the recipient computing device, further cause the recipient computing device to: 
receive input from a user including the access code, wherein the predetermined period of time begins upon receiving the input.  

4. 	(Previously Presented) The computer-readable medium of claim 1, wherein the sender computing device does not send the access code to the recipient computing device until the location data indicates the recipient computing device is within the predetermined distance from the ATM.  

5. 	(Original) The computer-readable medium of claim 1, wherein the instructions, when executed by the recipient computing device, further cause the recipient computing device to display the representation of the access code on a display interface.  



6. 	(Original) The computer-readable medium of claim 5, wherein: 
the representation of the access code is a quick response (QR) code readable by the ATM; and 
the access code is provided to the ATM by displaying the access code on the display interface.
  
7. 	(Original) The computer-readable medium of claim 1, wherein the representation of the access code is provided to the ATM by transmitting the representation of the access code to the ATM via an antenna interface.
  
8.	(Previously Presented) The computer-readable medium of claim 1, wherein the instructions, when executed by the recipient computing device, further cause the recipient computing device to: 
pre-register the recipient computing device with a financial account associated with the sender computing device, wherein the sender computing device does not send the access code to the recipient computing device until the recipient computing device is pre-registered.
  
9 – 20. (Canceled) 

21.	(New) A method for receiving cash at an automated teller machine (ATM), the method comprising:

an amount of cash being sent from a temporary financial account; 
a range of time in which the amount of cash may be withdrawn; 
an approved set of locations of one or more automated teller machines (ATMs) at which the amount of cash may be withdrawn; and 
an access code; 
generating, by the recipient computing device, from data received from a global positioning system (GPS) receiver, location data for the recipient computing device; 
transmitting, by the recipient computing device, the location data to a financial service provider terminal; 
receiving, by the recipient computing device, from the financial service provider terminal, a second set of locations of one or more ATMs corresponding to at least a portion of the approved set of locations, the second set of locations being within a predetermined distance from the recipient computing device; 
generating, by the recipient computing device, a representation of the access code; and 
providing, by the recipient computing device, the representation of the access code to an ATM to cause the ATM to dispense the amount of cash, wherein an ATM location of the ATM corresponds to the approved set of locations and the second set of locations.  

22. 	(New) The method of claim 21, wherein the access code is valid for a predetermined period of time.  

23. 	(New) The method of claim 22, further comprising: 
receiving, by the recipient computing device, input from a user including the access code, wherein the predetermined period of time begins upon receiving the input.  

24. 	(New) The method of claim 21, wherein the sender computing device does not send the access code to the recipient computing device until the location data indicates the recipient computing device is within the predetermined distance from the ATM.  

25. 	(New) The method of claim 21, further comprising:  
displaying, by the recipient computing device, the representation of the access code on a display interface.  

26. 	(New) The method of claim 25, wherein: 
the representation of the access code is a quick response (QR) code readable by the ATM; and 
the access code is provided to the ATM by displaying the access code on the display interface.
  
27. 	(New) The method of claim 21, wherein the representation of the access code is provided to the ATM by transmitting the representation of the access code to the ATM via an antenna interface.
  

28.	(New) The method of claim 21, further comprising: 
pre-registering the recipient computing device with a financial account associated with the sender computing device, wherein the sender computing device does not send the access code to the recipient computing device until the recipient computing device is pre-registered.

29.	(New) A system for receiving cash at an automated teller machine (ATM), the system comprising:
one or more transceivers of a recipient computing device configured to send and receive at least one of wired communications or wireless communications; 
one or more processors of the recipient computing device; and 
a memory of the recipient computing device, in communication with the one or more processors and the one or more transceivers, storing instructions that, when executed by the one or more processors, cause the one or more processors to:
receive a cash redemption request from a sender computing device, the cash redemption request comprising: 
an amount of cash being sent from a temporary financial account; 
a range of time in which the amount of cash may be withdrawn; 
an approved set of locations of one or more automated teller machines (ATMs) at which the amount of cash may be withdrawn; and 
an access code; 

transmit the location data to a financial service provider terminal; 
receive, from the financial service provider terminal, a second set of locations of one or more ATMs corresponding to at least a portion of the approved set of locations, the second set of locations being within a predetermined distance from the recipient computing device; 
generate a representation of the access code; and 
provide the representation of the access code to an ATM to cause the ATM to dispense the amount of cash, wherein an ATM location of the ATM corresponds to the approved set of locations and the second set of locations.  


30. 	(New) The system of claim 29, wherein: 
the representation of the access code comprises at least one of a string of alphanumeric characters or a personal identification number; 
the ATM further comprises a key pad; and 
the representation of the access code is received at the ATM via the key pad.  

31. 	(New) The system of claim 29, wherein: 
the representation of the access code comprises a quick response (QR) code; 
the ATM further comprises a scanner for scanning QR codes; and 
the representation of the access code is received at the ATM by scanning the QR code with the scanner. 

32. 	(New) The system of claim 31, wherein the QR code is displayed on a screen of the recipient computing device or printed on a receipt.

Allowable Subject Matter

4.	Claims 1-8 and 21-32 are allowed. The following is a statement of reasons for the indication of allowable subject matter:  

The claimed invention is directed to a non-transitory computer-readable medium, a method, and a system for receiving cash at an automated teller machine (ATM).




35 USC § 101: The newly amended claims 1-8 and 21-32 are patent eligible under § 101 because “generate, from data received from a global positioning system (GPS) receiver, location data for the recipient computing device; transmit the location data to a financial service provider terminal; receive, from the financial service provider terminal, a second set of locations of one or more ATMs corresponding to least a portion of the approved set of locations, the second set of locations being within a predetermined distance from the recipient computing device; and provide the representation of the access code to an ATM to cause the ATM to dispense the amount of cash, wherein an ATM location of the ATM corresponds to the approved set of locations and the second set of locations” limitations integrate an abstract idea into a practical solution. These limitations appear in independent claims 1, 21, and 29. Therefore, claims 1, 21, and 29, are patent eligible under § 101. 

35 USC § 102 and § 103: The prior art of record, Jones (US 2008/0288401 A1) teaches generally a non-transitory computer-readable medium, a method, and a system for receiving cash at an automated teller machine (ATM). The prior art, however, fails to teach: “receive a cash redemption request from a sender computing device, the cash redemption request comprising an approved set of locations of one or more automated teller machines (ATMs) at which the amount of cash may be withdrawn; generate, from data received from a global positioning system (GPS) receiver, location data for the recipient computing device; transmit the location data to a financial service provider terminal; receive, from the financial service provider terminal, a second set of locations of one or more ATMs corresponding to least a portion of the approved set of locations, the second set of locations being within a predetermined distance from the recipient computing device; generate a representation of the access code; and provide the representation of the access code to an ATM to cause the ATM to dispense the amount of cash, wherein an ATM location of the ATM corresponds to the approved set of locations and the second set of locations.” These limitations appear in the independent claims 1, 21, and 29. Independent claims 1, 21, and 29 are thus novel and non-obvious under § 102 and § 103. Dependent claims 2-8, 22-28, and 30-32, are novel and non-obvious under § 102 and § 103 based on their dependency.
  
Therefore, claims 1-8 and 21-32 are allowed.


Conclusion







The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

DeLuca (US 2016/0078416 A1) discloses: “[0029] In one embodiment, location processor 106 may search for runners and mobile ATMs that are within a predetermined distance of the location data from user device 102. The predetermined may be based on the location of user device 102.”

Sagara (JP 2011164880 A) discloses: “A transaction management system 13 is connected to a mobile phone 11 with a GPS function that can acquire the position of a user who operates an ATM to perform a fund transfer transaction in a communicable way and allows an ATM lock service which restricts a fund transfer transaction in the ATM.”

Anguelov et al. U.S. Consumers and Electronic Banking, 1995-2003. 90 Fed. Res. Bull. 1 (2004).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIRPI H. KANERVO whose telephone number is 571-272-9818. The examiner can normally be reached on Monday – Friday, 10 am – 6 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VIRPI H KANERVO/Primary Examiner, Art Unit 3619